         Case 3:17-cv-06779-RS Document 205 Filed 02/15/19 Page 1 of 17



 1 LTL ATTORNEYS LLP
   Enoch H. Liang (SBN 212324)
 2 601 Gateway Boulevard, Suite 1010

 3 South San Francisco, California 94080
   Tel: 650-422-2130
 4 Fax: 213-612-3773
   enoch.liang@ltlattorneys.com
 5
   James M. Lee (SBN 192301)
 6 Caleb H. Liang (Bar No. 261920)

 7 300 S. Grand Ave., 14th Floor
   Los Angeles, California 90071
 8 Tel: 213-612-8900
   Fax: 213-612-3773
 9 james.lee@ltlattorneys.com
   caleb.liang@ltlattorneys.com
10

11 HUNG G. TA, ESQ. PLLC
   Hung G. Ta
12 JooYun Kim
   250 Park Avenue, 7th Floor
13 New York, New York 10177
   Tel: 646-453-7288
14
   hta@hgtlaw.com
15 jooyun@hgtlaw.com

16 Lead Counsel for Court-Appointed Lead Plaintiff and the Class

17 [Additional Counsel Listed on Signature Page]

18
                                 UNITED STATES DISTRI CT COURT
19
                           NORTHERN DISTRICT OF CALIFORNIA
20
                                                      Master File No. 17-cv-06779-RS
21 IN RE TEZOS SECURITIES LITIGATION
                                                      CLASS ACTION
22
     This document relates to:                        PLAINTIFFS’ REPLY IN FURTHER
23                                                    SUPPORT OF MOTION TO
            ALL ACTIONS.                              SUBSTITUTE LEAD PLAINTIFF
24

25                                                    Date:    March 7, 2019
                                                      Time:    1:30 p.m.
26                                                    Crtrm:   3
                                                      Judge:   Hon. Richard Seeborg
27

28


          PLAINTIFFS’ REPLY IN FURTHER SUPPORT OF MOTION TO SUBSTITUTE LEAD PLAINTIFF
                                        NO. 3:17-CV-06779-RS
             Case 3:17-cv-06779-RS Document 205 Filed 02/15/19 Page 2 of 17



 1                                                        TABLE OF CONTENTS
 2                                                                                                                                     Page No.
 3 TABLE OF AUTHORITIES ............................................................................................................... ii

 4 INTRODUCTION ................................................................................................................................1

 5 ARGUMENT ........................................................................................................................................3

 6
      I.         ONLY ONE OTHER PLAINTIFF HAS SOUGHT APPOINTMENT AS
 7               SUBSTITUTE LEAD PLAINTFF, AND NO PLAINTIFF ADVOCATES
                 REOPENING THE PSLRA .....................................................................................................4
 8
      II.        DEFENDANTS IMPROPERLY SEEK TO REOPEN THE PSLRA IN ORDER TO
 9               AVOID ANSWERING PLAINTIFFS’ STRONG MOTION FOR CLASS
                 CERTIFICATION ....................................................................................................................6
10
      III.       DEFENDANTS IMPROPERLY SEEK TO REOPEN THE PSLRA AS A PRETEXT
11
                 FOR RENEWING RULE 12(b)(6) MOTIONS .......................................................................9
12
      IV.        A NEW LEAD PLAINTIFF AND LEAD COUNSEL WOULD BE HANDICAPPED
13               IN THEIR PROSECUTION OF CLASS CLAIMS ...............................................................11

14 CONCLUSION...................................................................................................................................12

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                                             i
             PLAINTIFFS’ REPLY IN FURTHER SUPPORT OF MOTION TO SUBSTITUTE LEAD PLAINTIFF
                                           NO. 3:17-CV-06779-RS
             Case 3:17-cv-06779-RS Document 205 Filed 02/15/19 Page 3 of 17



 1                                                      TABLE OF AUTHORITIES
 2                                                                                                                                   Page No(s).
 3 CASES

 4 Eggleston v. Chicago Journeymen Plumbers’ Local Union No. 130,
     657 F.2d 890 (7th Cir. 1981), cert. denied 455 U.S. 1017 (1982) .................................................. 6
 5

 6 In re BankAmerica Corp. Sec. Litig.,
      350 F.3d 747 (8th Cir. 2003) ........................................................................................................... 1
 7
   In re Cavanaugh,
 8    306 F.3d 726 (9th Cir. 2002) ........................................................................................................... 8

 9 In re Diasonics Sec. Litig.,
      599 F. Supp. 447 (N.D. Cal. 1984) .................................................................................................. 6
10
   In re Impax Labs., Inc. Sec. Litig.,
11
      No. C04-04802-JW, 2008 U.S. Dist. LEXIS 104485 (N.D. Cal. Apr. 17, 2008) ........................... 5
12
   In re NYSE Specialists Sec. Litig.,
13    240 F.R.D 128 (S.D.N.Y. 2007) ...................................................................................................... 4

14 In re Oxford Health Plans, Inc. Sec. Litig.,
      199 F.R.D. 119 (S.D.N.Y. 2001) ..................................................................................................... 4
15
   In re Portal Software Sec. Litig.,
16    No. C-03-5138 VRW, 2005 U.S. Dist. LEXIS 41178 (N.D. Cal. Mar. 9, 2005)
17    (Walker J.) .............................................................................................................................. passim

18 In re Rackable Sys., Inc. Sec. Litig.,
      No. C09-0222-CW (N.D. Cal. Mar. 22, 2010), Dkt. No. 53 ........................................................... 5
19
   In re Versata, Inc.,
20    No. C 01-1439 SI, 2001 U.S. Dist. LEXIS 24270 (N.D. Cal. Aug. 17, 2001) ................................ 9
21 Morgan v. AXT, Inc.,

22  No. C04-04362 (MJJ) (N.D. Cal. Mar. 14, 2007), Dkt. No. 93 ...................................................... 5

23 Morrison v. Nat’l Austl. Bank Ltd.,
     561 U.S. 247 (2010) ...................................................................................................................... 10
24
   Serafimov v. Netopia, Inc.,
25   No. C-04-03364 RMW, 2004 U.S. Dist. LEXIS 25184 (N.D. Cal. Dec. 3, 2004) ......................... 8
26 Wenderhold v. Cylink Corp.,
    188 F.R.D. 577 (N.D. Cal. 1999) .................................................................................................... 4
27

28

                                                                              ii
              PLAINTIFFS’ REPLY IN FURTHER SUPPORT OF MOTION TO SUBSTITUTE LEAD PLAINTIFF
                                            NO. 3:17-CV-06779-RS
            Case 3:17-cv-06779-RS Document 205 Filed 02/15/19 Page 4 of 17



 1                                                                  STATUTES
 2 15 U.S.C. § 77z-1(a)(2)(A) .................................................................................................................. 7

 3 15 U.S.C. § 77z-1(a)(3)(A) .................................................................................................................. 3

 4
     15 U.S.C. § 77z-1(a)(3)(B)(i) .............................................................................................................. 6
 5
     15 U.S.C. § 78u-4(a)(3)(B)(iv) ............................................................................................................ 9
 6
                                                            OTHER AUTHORITIES
 7
     MANUAL FOR COMPLEX LITIGATION (FOURTH) ........................................................................... 4, 6, 8
 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                                          iii
             PLAINTIFFS’ REPLY IN FURTHER SUPPORT OF MOTION TO SUBSTITUTE LEAD PLAINTIFF
                                           NO. 3:17-CV-06779-RS
         Case 3:17-cv-06779-RS Document 205 Filed 02/15/19 Page 5 of 17



 1                                           INTRODUCTION
 2          The Private Securities Litigation Reform Act (“PSLRA”) was enacted by Congress as a shield
 3 to protect the Class from opportunistic, lawyer-driven gamesmanship. In re BankAmerica Corp. Sec.

 4 Litig., 350 F.3d 747, 751 (8th Cir. 2003). But here, in asking the Court to reopen the PSLRA’s Lead

 5 Plaintiff selection process, Defendants seek to turn the PSLRA on its head and use it as a weapon to

 6 undermine class interests. Essentially, Defendants seek a “redo” of this litigation – insisting that the

 7 Court deny class certification, go back to the pleading stage, and subject the Class’s claims to another

 8 round of 12(b)(6) motions – all for the benefit of Defendants and to the detriment of the proposed

 9 Class. But no case has ever allowed the PSLRA to be wielded as a weapon against the class. This
10 should not be the first.

11          As the former Chief Judge of this Court held, “[t]he PSLRA’s lead plaintiff provision is
12 designed only to get cases off on the right foot.” In re Portal Software Sec. Litig., No. C-03-5138

13 VRW, 2005 U.S. Dist. LEXIS 41178, at *14-15 (N.D. Cal. Mar. 9, 2005) (Walker J.). That objective

14 has been accomplished, as Lead Plaintiff Arman Anvari skillfully guided this case through

15 contentious motions to dismiss and extensive discovery, up to the point of class certification. No

16 longer in its infancy, this case has now reached its most critical juncture. Accordingly, there is no

17 need to reopen the PSLRA.

18          Against this context, the Court should reject Defendants’ belated and self-serving attempts to
19 derail this litigation.

20          First, contrary to Defendants’ argument, numerous courts in this district and in other districts
21 have substituted the Lead Plaintiff without reopening the PSLRA. Importantly, in response to

22 Plaintiffs’ motion to substitute the Lead Plaintiff (“Motion to Substitute”), only one other plaintiff –

23 Trigon Trading Pty. Ltd. (“Trigon”) – has come forward seeking to be appointed lead. It is the

24 members of the Class who have an interest, and therefore a say, in the selection of the Lead Plaintiff,

25 not Defendants. Here, like proposed Lead Plaintiff and named plaintiff Artiom Frunze, Trigon does

26 not advocate reopening the PSLRA Lead Plaintiff selection process. Because no plaintiff or other
27 member of the Class has requested reopening the PSLRA, the Court need not reopen the PSLRA and

28 should simply appoint from the plaintiffs who have come forward. As set forth in Plaintiffs’ Opening

                                                       1
          PLAINTIFFS’ REPLY IN FURTHER SUPPORT OF MOTION TO SUBSTITUTE LEAD PLAINTIFF
                                        NO. 3:17-CV-06779-RS
         Case 3:17-cv-06779-RS Document 205 Filed 02/15/19 Page 6 of 17



 1 Brief,1 the Court should appoint Mr. Frunze as the substitute Lead Plaintiff because he is thoroughly

 2 vetted and is the plaintiff most capable of representing the interests of the proposed Class.

 3          Second, the Court should not reopen the PSLRA because Defendants’ manifest purpose is to
 4 weaponize the PSLRA against the putative Class. Specifically, despite claiming repeatedly that they

 5 do not care who is appointed Lead Plaintiff, Defendants’ real purpose in reopening the PSLRA is to

 6 avoid opposing, on class certification, Mr. Frunze and Pumaro, LLC (“Pumaro,” and together with

 7 Mr. Frunze, the “Class Representatives”) (Dkt. Nos. 193-194). Before moving for class certification,

 8 the Class Representatives were thoroughly vetted by Lead Plaintiff and Lead Counsel to ensure

 9 excellent representation for the proposed Class. See Anvari Decl., Dkt. No. 196-2, ¶ 2. These Class
10 Representatives have already provided extensive responses to Defendants’ document production

11 requests, interrogatories, and requests for admissions. As these discovery responses reflect, the

12 factual circumstances surrounding the Class Representatives’ investments in the Tezos ICO are

13 pristine, as are their backgrounds. For example, neither Class Representative received any Tezos

14 tokens in return for their investments – an inconvenient fact that negates many of Defendants’

15 anticipated defenses. Thus, as Defendants have apparently realized, these Class Representatives are

16 highly likely to prevail on class certification. Reopening the Lead Plaintiff selection process would

17 serve no purpose other than to give Defendants a shot at obtaining a weaker class representative to

18 oppose, one who may end up scuttling the putative Class’s claims.

19          Third, Defendants seek to reopen the PSLRA in order to gain an unfair procedural advantage
20 and sidestep their prior stipulations and the Court’s prior orders. Specifically, with respect to Mr.

21 Frunze, on January 4, 2019, “Plaintiffs and Defendants [ ] agreed that Artiom Frunze may be added

22 to the Complaint without the need to file an amended pleading and, therefore, amended answers by

23 Defendants” – a stipulation that was then so-ordered by the Court. Stipulation and Order to Add New

24 Plaintiff, Dkt. No. 186 at 1:15-17 (emphasis added). Realizing the strength of Mr. Frunze as a Class

25 Representative, Defendants now seek to reopen the PSLRA as a pretext for requiring the new Lead

26
27   1
          “Plaintiffs’ Opening Brief” or “Pl. Opening Br.” refers to the Memorandum of Points and
   Authorities in Support of Plaintiffs’ Motion to Substitute Lead Plaintiff, dated January 25, 2019, Dkt.
28
   No. 196.
                                                       2
         PLAINTIFFS’ REPLY IN FURTHER SUPPORT OF MOTION TO SUBSTITUTE LEAD PLAINTIFF
                                       NO. 3:17-CV-06779-RS
         Case 3:17-cv-06779-RS Document 205 Filed 02/15/19 Page 7 of 17



 1 Plaintiff to amend its complaint, thereby giving Defendants another opportunity to file motions to

 2 dismiss under Fed. R. Civ. P. 12(b)(6). DLS Defendants’ Response to Plaintiffs’ Motion to Substitute

 3 New Lead Plaintiff, Dkt. No. 201 (“DLS Br.”) at 8-10. The Court should not permit Defendants to

 4 re-write their prior agreements simply because they have changed their minds.

 5          Fourth, even if another viable substitute Lead Plaintiff were available, it would not be in the
 6 best interests of the putative Class to reopen the PSLRA selection process and allow strangers to the

 7 litigation to parachute in at this critical juncture. Lead Counsel and their team have spent thousands

 8 of hours researching the law, reviewing evidence, and interacting with Defendants, including

 9 conducting a full day mediation with Professor Eric Green. They have developed, and possess, a deep,
10 institutional knowledge that is extremely difficult, if not impossible, to replace at this stage of the

11 litigation. It is folly to believe that a substitute Lead Plaintiff and his or her counsel would be able to

12 hit the ground running in the middle of this quarter-billion-dollar, complex, completely novel

13 securities class action. Similarly, Defendants and their team of twenty-plus lawyers from four

14 different law firms have been litigating this case for over a year now, and would have a massive head

15 start against any new counsel in collecting evidence and preparing their arguments. Defendants know

16 this, which is why they hope to use the PSLRA to prevent Lead Counsel and their team from

17 continuing their involvement in this case. Trigon fails to analyze or even consider how denying

18 Plaintiffs’ Motion to Substitute could negatively impact the putative Class.

19          In short, Lead Plaintiff and Lead Counsel at this stage of the litigation are best suited to
20 designate a substitute Lead Plaintiff and Class Representatives who can satisfy all the elements of

21 class claims, defeat all defenses, and meet all the requirements for class certification under Rule 23.

22 Plaintiffs’ Motion to Substitute should be granted, and Defendants’ proposal to reopen the PSLRA

23 should be denied.

24                                               ARGUMENT
25          As noted by former Chief Judge Walker, the PSLRA “does not contemplate any sort of lead-
26 plaintiff proceedings beyond the very earliest stages of the litigation.” In re Portal Software, 2005
27 U.S. Dist. LEXIS 41178, at *9 (citing 15 U.S.C. § 77z-1(a)(3)(A)). “The absence of statutory lead-

28 plaintiff mechanics for suits already in progress stands in stark contrast to the detailed mechanics …

                                                        3
          PLAINTIFFS’ REPLY IN FURTHER SUPPORT OF MOTION TO SUBSTITUTE LEAD PLAINTIFF
                                        NO. 3:17-CV-06779-RS
         Case 3:17-cv-06779-RS Document 205 Filed 02/15/19 Page 8 of 17



 1 for suits that are only just beginning. This alone suggests that Congress contemplated invoking the

 2 PSLRA's lead plaintiff process only once -- at the very beginning of the suit.” Id. at * 10 (emphasis

 3 added). In other words, the role of the Lead Plaintiff is to start the litigation off on the “right foot.”

 4 Id. at *15. It is the court-appointed class representatives who control the case after class certification.

 5 See In re Oxford Health Plans, Inc. Sec. Litig., 199 F.R.D. 119, 125 (S.D.N.Y. 2001) (“the class

 6 representative is going to control the case. He is the Rule 23 fiduciary, not the lead plaintiffs.”)

 7 (internal quotation marks and citation omitted).

 8          Furthermore, it is the duty of the Lead Plaintiff and Lead Counsel to select substitute
 9 representatives where appropriate. That duty is explicitly recognized in case law and in the MANUAL
10   FOR COMPLEX    LITIGATION (FOURTH) (the “MANUAL”). See, e.g., In re NYSE Specialists Sec. Litig.,
11 240 F.R.D 128, 134 (S.D.N.Y. 2007) (“It is certainly within the lead plaintiffs’ discretion and, perhaps

12 more importantly, part of a lead plaintiff's responsibility to propose their own withdrawal and

13 substitution should it be discovered that they may no longer adequately represent the interests of the

14 purported plaintiff class.”); MANUAL, § 21.26 at 277 (where replacement of a class representative

15 becomes necessary, “courts generally allow class counsel time to make reasonable efforts to recruit

16 and identify a new representative who meets the Rule 23(a) requirements.”).

17          In appointing the substitute Lead Plaintiff, the Court’s concern is for the best interests of the
18 putative class. Wenderhold v. Cylink Corp., 188 F.R.D. 577, 587 (N.D. Cal. 1999) (district court

19 should inquire whether proposals for appointment of lead plaintiff would “do anything to advance the

20 aims of the PSLRA or otherwise protect the interests of class members.”).

21          As set forth below, Defendants’ request to reopen the PSLRA is directly contrary to the
22 interests of the proposed Class.

23 I.       ONLY ONE OTHER PLAINTIFF HAS SOUGHT APPOINTMENT AS SUBSTITUTE
            LEAD PLAINTFF, AND NO PLAINTIFF ADVOCATES REOPENING THE PSLRA
24
            Defendants’ central argument is essentially that, in every instance, substituting the Lead
25
     Plaintiff requires reopening the PSLRA. DLS Br. at 6-8. However, this view is plainly incorrect. It
26
     is directly contrary to the statutory purpose of the PSLRA, as explained by Chief Judge Walker in In
27
     re Portal Software. As Chief Judge Walker admonished, taken to its extreme, Defendants’ view
28

                                                        4
          PLAINTIFFS’ REPLY IN FURTHER SUPPORT OF MOTION TO SUBSTITUTE LEAD PLAINTIFF
                                        NO. 3:17-CV-06779-RS
         Case 3:17-cv-06779-RS Document 205 Filed 02/15/19 Page 9 of 17



 1 would entangle the Court and the parties in an endless loop of PSLRA selection contests every time

 2 a Lead Plaintiff is subsequently found to be inadequate. See In re Portal Software, 2005 U.S. Dist.

 3 LEXIS 41178, at *14 (restarting the PSLRA selection process “would turn securities litigation into a

 4 game of snakes and ladders to hold that any time a new plaintiff is added, the action must ‘go back to

 5 square one’ and recommence the PSLRA lead plaintiff selection process. Relatedly, there is no

 6 indication that Congress intended such repetitive preliminaries to securities litigation.”).

 7          Unsurprisingly, Defendants’ argument is contrary to the numerous decisions cited by
 8 Plaintiffs from the Northern District of California, and other districts, where courts have replaced the

 9 Lead Plaintiff without reopening the PSLRA. See, e.g., In re Impax Labs., Inc. Sec. Litig., No. C04-
10 04802-JW, 2008 U.S. Dist. LEXIS 104485, at *24-25 (N.D. Cal. Apr. 17, 2008) (analyzing the

11 “legislative intent with respect to the PSLRA’s lead plaintiff process,” denying the defendants’

12 objection and appointing the City of Dearborn Heights Act 345 Police & Fire Retirement Systems as

13 the substitute Lead Plaintiff, without reopening the PSLRA); Morgan v. AXT, Inc., No. C04-04362

14 (MJJ) (N.D. Cal. Mar. 14, 2007), Dkt. No. 93 (substituting new lead plaintiff without reopening

15 PSLRA); In re Rackable Sys., Inc. Sec. Litig., No. C09-0222-CW (N.D. Cal. Mar. 22, 2010), Dkt.

16 No. 53 (permitting Lead Plaintiff to withdraw under Rule 21 and substituting in new Lead Plaintiff

17 without reopening PSLRA); see generally Pl. Opening Br. at 4, and Lead Plaintiff’s Memorandum of

18 Points and Authorities in Opposition to Trigon Trading’s Motion to Substitute, Dkt. No. 204, at 7-8.2

19          In this case, in response to Plaintiffs’ Motion to Substitute, only Trigon has stepped forward.
20 No other plaintiff from the group of plaintiffs who sought appointment as Lead Plaintiff in the original

21 PSLRA selection process in January 2018, and no other member of the putative Class, has come

22 forward. As to Trigon, it does not argue for a reopening of the PSLRA, but merely that it should be

23
     2
             Defendants’ clumsy efforts to distinguish these decisions are unavailing. For example,
24
     Defendants attempt to explain away Impax by suggesting, cryptically, that the court did not reopen
25   the PSLRA only because “one original named plaintiff remained and possessed the requisite
     standing.” DLS. Br. at 8. However, this part of the Impax court’s discussion has nothing to do with
26   its decision not to reopen the PSLRA, and concerned an entirely separate issue – whether the
     substitute Lead Plaintiff could cure the lack of standing of the original Lead Plaintiff, and whether
27   the court therefore had proper subject matter jurisdiction over the litigation. In re Impax Labs., 2008
     U.S. Dist. LEXIS 104485, at *24-25. It was in this context that the Impax court held that one other
28
     named plaintiff did have standing, and therefore that the court still had subject matter jurisdiction.
                                                       5
          PLAINTIFFS’ REPLY IN FURTHER SUPPORT OF MOTION TO SUBSTITUTE LEAD PLAINTIFF
                                        NO. 3:17-CV-06779-RS
         Case 3:17-cv-06779-RS Document 205 Filed 02/15/19 Page 10 of 17



 1 appointed because it had the second largest loss behind Mr. Anvari in the original PSLRA process.

 2 The only parties who actually seek to reopen the PSLRA are Defendants. However, “the PSLRA

 3 only permits purported class members to challenge the adequacy of the presumptive lead plaintiff.

 4 … [D]efendants may challenge whether the lead plaintiff meets Rule 23 requirements at the class

 5 certification stage.” MANUAL, § 31.31 at 534 n.1789 (emphasis added).

 6          Under these circumstances – where two candidates for substitute Lead Plaintiff have come
 7 forward, and no member of the putative Class asks the Court to reopen the PSLRA – the Court should

 8 simply appoint from these two plaintiffs. As set forth in Plaintiffs’ separate opposition to Trigon’s

 9 motion to be appointed substitute Lead Plaintiff (Dkt. No. 204), Trigon is not a viable Lead Plaintiff,
10 and the Court should appoint proposed Lead Plaintiff and Class Representative Artiom Frunze, who

11 has the largest financial interest of any plaintiff who has appeared before this Court, and is the “most

12 capable of adequately representing the interests of class members.” See 15 U.S.C. § 77z-1(a)(3)(B)(i).

13 II.      DEFENDANTS IMPROPERLY SEEK TO REOPEN THE PSLRA IN ORDER TO
            AVOID ANSWERING PLAINTIFFS’ STRONG MOTION FOR CLASS
14          CERTIFICATION
15
            As a general matter, courts should be skeptical when defendants make proposals with respect
16
     to class matters because they have no concern for absent class members, only “not to be successfully
17
     sued by anyone.” In re Diasonics Sec. Litig., 599 F. Supp. 447, 451-52 (N.D. Cal. 1984). Indeed, “it
18
     is a bit like permitting a fox, although with a pious countenance, to take charge of the chicken house.”
19
     Id. (citing Eggleston v. Chicago Journeymen Plumbers’ Local Union No. 130, 657 F.2d 890, 895 (7th
20
     Cir. 1981), cert. denied 455 U.S. 1017 (1982)).
21
            This case presents a striking example of that “pious countenance,” and why caution is
22
     warranted. Defendants argue that they are merely trying ensure that the “proper process” is used to
23
     select the Lead Plaintiff, “before the parties are put to the burden and expense of conducting further
24
     discovery.” DLS Br. at 2, 6. But Defendants have already propounded numerous discovery requests
25
     on the Class Representatives, because they were also named plaintiffs. The Class Representatives
26
     have provided their substantive responses, and their depositions are scheduled to be completed within
27
     a month. Thus, if Mr. Frunze were to be appointed substitute Lead Plaintiff, discovery would be
28

                                                        6
          PLAINTIFFS’ REPLY IN FURTHER SUPPORT OF MOTION TO SUBSTITUTE LEAD PLAINTIFF
                                        NO. 3:17-CV-06779-RS
         Case 3:17-cv-06779-RS Document 205 Filed 02/15/19 Page 11 of 17



 1 nearly complete with respect to Mr. Frunze. In contrast, Defendants would have to start “anew” only

 2 if a different Lead Plaintiff were selected. Therefore, if Defendants’ stated concern were genuine, it

 3 would in fact militate in favor of substituting Mr. Frunze in as Lead Plaintiff, and against reopening

 4 the PSLRA process.3

 5          Defendants’ real purpose in seeking to reopen the PSLRA is to weaponize the PSLRA against
 6 the putative Class. What Trigon fails to appreciate – but Defendants clearly do – is that adequate

 7 representation of Tezos investors requires careful vetting beyond the boilerplate certifications

 8 submitted pursuant to the PSLRA. Cf. 15 U.S.C. § 77z-1(a)(2)(A). Through the lottery of a reopened

 9 PSLRA, Defendants hope that they will get plaintiffs that are easier to defeat than the Class
10 Representatives, Mr. Frunze and Pumaro, who have already been presented to the Court in Plaintiffs’

11 pending motion for class certification (Dkt Nos. 193-194).

12          For example, Defendants have repeatedly asserted that a plaintiff with actual knowledge of
13 the so-called Tezos “Contribution Terms” cannot maintain a claim in this Court under the Securities

14 Act. See, e.g., Dkt. No. 119 at 17-19. Both of the Class Representatives – and Mr. Anvari as well –

15 have submitted discovery responses under penalty of perjury, attesting that they had no actual

16 knowledge of the Contribution Terms at the time they made their investments. Mr. Anvari and the

17 Class Representatives’ verified responses were based on a review of their computers, mobile phones,

18 browser search history, social media posts, and an exhaustive list of related items identified by

19 Defendants.

20          In addition, Defendants have argued that receiving Tezos tokens and taking affirmative
21 actions (such as “staking” or “baking” these tokens on the Tezos network to earn rewards) is

22 inconsistent with a claim for rescission. Dkt. No. 162, Joint Case Management Statement, filed

23 August 29, 2018, at 8. However, neither Mr. Frunze nor Pumaro has received any Tezos tokens (or

24 anything else) in exchange for the Bitcoin and Ethereum that they invested in the Tezos ICO. This

25
     3
26         Defendants also suggest that they have already expended resources defending against Lead
   Plaintiff Mr. Anvari, and that this was somehow wasted. DLS Br. at 5-6. This is ludicrous.
27 Defendants achieved their objective, by causing the Lead Plaintiff to withdraw. Having achieved
   their objective, they cannot turn around and argue that they wasted their resources.
28

                                                      7
         PLAINTIFFS’ REPLY IN FURTHER SUPPORT OF MOTION TO SUBSTITUTE LEAD PLAINTIFF
                                       NO. 3:17-CV-06779-RS
         Case 3:17-cv-06779-RS Document 205 Filed 02/15/19 Page 12 of 17



 1 represents an inconvenient fact for Defendants, because it negates many of Defendants’ anticipated

 2 arguments and contradicts Defendants’ public relations stance that the putative Class does not want

 3 rescission. Id. In fact, as of the date of this filing, 26% of the proposed Class have not yet received

 4 their Tezos tokens.4

 5          Furthermore, current Lead Plaintiff and Lead Counsel vetted the Class Representatives against
 6 numerous anticipated arguments by Defendants that are not in the public record. Specifically, in non-

 7 public communications between Defendants and Lead Counsel throughout the course of this

 8 litigation, Defendants have raised or suggested a number of anticipated defenses to class certification

 9 and liability. With this knowledge, current Lead Plaintiff and Lead Counsel vetted the Class
10 Representatives to ensure adequate representation of the proposed Class. No other potential plaintiff

11 or counsel has the same level of knowledge of Defendants’ anticipated arguments.

12          For these reasons, Defendants seek to reopen the PSLRA not because of any concern about
13 “proper process,” but because they seek to use the PSLRA as a backdoor for defeating class

14 certification through the appointment of a new plaintiff and new counsel who might potentially step

15 on hidden landmines.

16          That danger is real. As Defendants are undoubtedly aware, under the PSLRA, “[t]he plaintiff
17 with the largest financial stake in the controversy that preliminarily satisfies the typicality and

18 adequacy requirements is presumed to be the most adequate plaintiff.” Serafimov v. Netopia, Inc.,

19 No. C-04-03364 RMW, 2004 U.S. Dist. LEXIS 25184, at *12-13 (N.D. Cal. Dec. 3, 2004) (emphasis

20 added). As the Ninth Circuit noted in the seminal PSLRA case In re Cavanaugh, 306 F.3d 726, 732

21 (9th Cir. 2002), the PSLRA forbids comparatively testing would-be Lead Plaintiffs as would be

22 required to ensure adequate representation at the class certification stage. Nor does the PSLRA permit

23 discovery from Lead Plaintiff applicants that would be necessary to ensure the appointee would be a

24 suitable class representative. MANUAL, § 31.31, at 535 (“the PSLRA severely restricts discovery into

25 the adequacy of the representation of the proposed lead plaintiff.”) (citing 15 U.S.C. § 78u-

26
27

28   4
            https://tzscan.io/activations, last accessed February 15, 2019.
                                                       8
         PLAINTIFFS’ REPLY IN FURTHER SUPPORT OF MOTION TO SUBSTITUTE LEAD PLAINTIFF
                                       NO. 3:17-CV-06779-RS
          Case 3:17-cv-06779-RS Document 205 Filed 02/15/19 Page 13 of 17



 1 4(a)(3)(B)(iv)). In contrast, at the class certification stage, the class representative must satisfy all

 2 the elements necessary to perfect class claims under Rule 23.

 3          Here, before presenting the proposed Class Representatives Artiom Frunze and Pumaro, Lead
 4 Plaintiff and Lead Counsel vetted them against the elements of Rule 23. For all these reasons, the

 5 Court should reject Defendants’ attempt to use the PSLRA as a weapon to defeat class certification.5

 6 III.     DEFENDANTS IMPROPERLY SEEK TO REOPEN THE PSLRA AS A PRETEXT
            FOR RENEWING RULE 12(b)(6) MOTIONS
 7
            Apart from seeking to weaponize the PSLRA against the putative Class, Defendants seek to
 8
     reopen the PSLRA as a pretext for forcing a new round of amended pleadings, and a new round of
 9
     Rule 12(b)(6) motions to dismiss. DLS Br. at 8-10; Dkt. No. 203 at 1. However, Defendants
10
     stipulated to the contrary just weeks ago, and obtained the Court’s approval for these stipulations.
11
            Specifically, on January 4, 2019, “Plaintiffs and Defendants [ ] agreed that Artiom Frunze
12
     may be added to the Complaint without the need to file an amended pleading and, therefore, amended
13
     answers by Defendants.” Dkt. No. 185 at 1:15-17 (emphasis added). The stipulation was so-ordered
14
     by the Court. Dkt. No. 186. If Defendants had wished to file a renewed motion to dismiss, it was
15
     incumbent upon them to object instead of stipulate. Then, on January 30, 2019, “in light of the recent
16
     addition of named plaintiffs, the proposed withdrawal of lead plaintiff Anvari, the pendency of the
17
     Substitution Motion, and the ongoing nature of discovery that the parties have served,” Defendants
18
     “stipulated and agreed” to a briefing schedule under which Defendants were granted a close to three-
19
     month extension for responding to the Class Representatives’ motion for class certification. Dkt. No.
20
     197, at 1:21-23 and 2:1. Again, this stipulation was so-ordered by the Court. Dkt. No. 199. Having
21
     entered into these stipulations, and having submitted these stipulations for approval by the Court,
22
     Defendants cannot get a “redo” just because they are having second thoughts about opposing
23
     Plaintiffs’ motion for class certification. This would be unfair to Plaintiffs, who agreed to the
24

25
     5
26         See also In re Versata, Inc., No. C 01-1439 SI, 2001 U.S. Dist. LEXIS 24270, at *10 (N.D.
   Cal. Aug. 17, 2001) (“though the procedures contemplated by the PSLRA are well defined, district
27 courts have not followed them invariably, especially when doing so would fail the court’s ultimate
   obligation to appoint as lead plaintiff the member or members of the purported plaintiff class who are
28
   ‘most capable of representing the interests of the class members.’”)
                                                       9
          PLAINTIFFS’ REPLY IN FURTHER SUPPORT OF MOTION TO SUBSTITUTE LEAD PLAINTIFF
                                        NO. 3:17-CV-06779-RS
        Case 3:17-cv-06779-RS Document 205 Filed 02/15/19 Page 14 of 17



 1 extension of the briefing schedule only because they believed Defendants needed additional time to

 2 oppose class certification – and not that Defendants would in fact turn around and request that the

 3 entire PSLRA selection process be reopened.

 4          Moreover, none of Defendants’ arguments for requiring a new round of amended pleadings
 5 and Rule 12(b)(6) motions withstands scrutiny.

 6          Defendants argue that they require amended complaints to re-raise their forum non conveniens
 7 argument. However, as the Court previously ruled, “the Foundation’s forum non conveniens motion

 8 is denied without prejudice to the Foundation renewing the motion at a later date should doing so be

 9 warranted by facts unearthed in discovery.” Dkt. No. 148 at 13:9-10. Defendants have now
10 developed a factual record through discovery of Mr. Anvari and the Class Representatives. Therefore,

11 nothing prevents Defendants from moving right now to dismiss on forum non conveniens grounds if

12 they believe there is a reasonable basis. They have not, because the facts simply do not support their

13 argument.

14          Defendants also argue that they need amended complaints to address Morrison v. Nat’l Austl.
15 Bank Ltd., 561 U.S. 247 (2010). However, they already have received discovery responses from

16 proposed Lead Plaintiff Mr. Frunze, and they can confirm Mr. Frunze’s citizenship using

17 interrogatories or depositions. Also, Pumaro is unquestionably a U.S. citizen. If Defendants wish to

18 contest whether the U.S. securities laws apply to the investments made by Mr. Frunze or Pumaro

19 under Morrison, they can contest it in their opposition to Plaintiffs’ pending motion for class

20 certification or in a motion for summary judgment. There is no need to return to the pleading stage.

21          In fact, as this Court ruled in its decision on Defendants’ motions to dismiss, an important
22 factor why the U.S. securities laws applies to the Tezos ICO under Morrison is that irrevocable

23 liability was incurred on the Bitcoin and Ethereum blockchains – with the U.S. having the most

24 “nodes” of any country in the world. Dkt. No. 148 at 14. Presumably in light of this ruling,

25 Defendants viewed Mr. Frunze’s citizenship as irrelevant to any pleading, and stipulated to the

26 addition of the following allegation as paragraph 14b of the Complaint: “Plaintiff Artiom Frunze is
27 an individual who invested 238 Ethereum in the Tezos ICO on July 2, 2017 and July 3, 2017. He was

28 promised delivery of 165,607.38 Tezos tokens upon the conclusion of the Tezos ICO and the launch

                                                     10
         PLAINTIFFS’ REPLY IN FURTHER SUPPORT OF MOTION TO SUBSTITUTE LEAD PLAINTIFF
                                       NO. 3:17-CV-06779-RS
         Case 3:17-cv-06779-RS Document 205 Filed 02/15/19 Page 15 of 17



 1 of the Tezos network.” Dkt. No. 185 at 1:20-24. Again, if Defendants truly intended to re-raise

 2 Morrison at the pleading stage, Defendants would not have stipulated to this amendment.

 3 IV.       A NEW LEAD PLAINTIFF AND LEAD COUNSEL WOULD BE HANDICAPPED IN
             THEIR PROSECUTION OF CLASS CLAIMS
 4
             Finally, even if another viable substitute Lead Plaintiff other than Mr. Frunze were available,
 5
     it still would not be in the best interests of the putative Class to reopen the PSLRA selection process.
 6
             This litigation is now at a critical juncture. Lead Plaintiff and Lead Counsel have litigated
 7
     this case all the way through to the point of filing a motion for class certification, which motion is
 8
     pending. To arrive at this point, Lead Counsel and their team have already spent thousands of hours
 9
     researching the law, propounding discovery requests, responding to Defendants’ discovery requests,
10
     issuing subpoenas to third parties, and reviewing and analyzing the evidence. In addition, Lead
11
     Plaintiff and Lead Counsel conducted extensive preparation for the parties’ December 14, 2018
12
     mediation before Professor Eric Green. As such, Lead Counsel have an in-depth understanding of
13
     Defendants’ strategies and arguments for defending the case. This knowledge will be extremely
14
     difficult, if not impossible, to replace at this stage of the litigation.
15
             At the same time, Defendants and their team of twenty-plus lawyers from four different law
16
     firms (Cooley LLP, Davis Polk & Wardwell, Baker Marquart LLP and Goodwin Proctor) have been
17
     deeply involved in this case for more than a year. They, too, possess a deep institutional knowledge
18
     of the case. Any substitute counsel would require many months in order to catch up to these firms,
19
     and may, in fact, never do so at all.
20
             Tellingly, Trigon and Defendants – it is notable that their arguments align – fail to discuss
21
     these issues, or how their proposals might negatively impact class representation. Viewed against the
22
     context of what is at stake – a quarter-billion-dollar, complex and completely novel securities class
23
     action – it makes no sense to change horses mid-stream, especially where the proposed substitute
24
     Lead Plaintiff has the largest financial interest and has already been thoroughly vetted. Changing the
25
     proposed Class’s representation will only serve to negatively impact class interests, which is exactly
26
     why Defendants are pushing for it.
27

28

                                                           11
          PLAINTIFFS’ REPLY IN FURTHER SUPPORT OF MOTION TO SUBSTITUTE LEAD PLAINTIFF
                                        NO. 3:17-CV-06779-RS
        Case 3:17-cv-06779-RS Document 205 Filed 02/15/19 Page 16 of 17



 1                                             CONCLUSION
 2          On its face, the PSLRA does not apply under the circumstances here. In re Portal Software,
 3 2005 U.S. Dist. LEXIS 41178, at *9, 10, 14. Indeed, no party has identified any benefits whatsoever

 4 to the class from reopening the PSLRA Lead Plaintiff selection process and effectively restarting this

 5 litigation.   To the contrary, accepting Defendants’ proposal would significantly damage class
 6 interests. The PSLRA is not a weapon to be used by Defendants to derail the litigation. Nor is it a

 7 tool to be used by enterprising counsel to gain control of a lawsuit. Accordingly, Plaintiffs’ Motion

 8 to Substitute should be granted in its entirety.

 9                                                         Respectfully Submitted,
10   Date: February 15, 2019                               LTL ATTORNEYS LLP
11
                                                           By: s/ Enoch H. Liang
12                                                                Enoch H. Liang
                                                                  LTL ATTORNEYS LLP
13                                                                601 Gateway Boulevard, Suite 1010
                                                                  South San Francisco, California 94080
14                                                                Tel: 650-422-2130
15                                                                Fax: 213-612-3773
                                                                  enoch.liang@ltlattorneys.com
16
                                                                  James M. Lee
17                                                                Caleb H. Liang
                                                                  LTL ATTORNEYS LLP
18                                                                300 S. Grand Ave., 14th Floor
19                                                                Los Angeles, California 90071
                                                                  Tel: 213-612-8900
20                                                                Fax: 213-612-3773
                                                                  james.lee@ltlattorneys.com
21                                                                caleb.liang@ltlattorneys.com
22
                                                                  Hung G. Ta
23                                                                JooYun Kim
                                                                  Natalia Williams
24                                                                HUNG G. TA, ESQ., PLLC
                                                                  250 Park Avenue, 7th Floor
25                                                                New York, New York 10177
                                                                  Tel: 646-453-7288
26
                                                                  Fax: 646-453-7289
27                                                                hta@hgtlaw.com
                                                                  jooyun@hgtlaw.com
28                                                                natalia@hgtlaw.com

                                                      12
         PLAINTIFFS’ REPLY IN FURTHER SUPPORT OF MOTION TO SUBSTITUTE LEAD PLAINTIFF
                                       NO. 3:17-CV-06779-RS
     Case 3:17-cv-06779-RS Document 205 Filed 02/15/19 Page 17 of 17



 1

 2                                            Lead Counsel for Court-Appointed Lead
 3                                            Plaintiff and the Class

 4
                                                     William R. Restis
 5                                                   THE RESTIS LAW FIRM, P.C.
                                                     402 West Broadway, Suite 1520
 6                                                   San Diego, California 92101
 7                                                   Tel: 619.270.8383
                                                     william@restislaw.com
 8

 9                                                   Joe J. DePalma
                                                     Bruce D. Greenberg
10                                                   LITE DEPALMA GREENBERG,
11                                                   LLC
                                                     570 Broad Street, Suite 1201
12                                                   Newark, NJ 07102
                                                     Tel: (973) 623-3000
13                                                   Fax: (973) 623-0858
                                                     Jdepalma@litedepalma.com
14
                                                     bgreenberg@litedepalma.com
15
                                              Additional Counsel for the Class
16

17

18

19

20

21

22

23

24

25

26
27

28

                                         13
     PLAINTIFFS’ REPLY IN FURTHER SUPPORT OF MOTION TO SUBSTITUTE LEAD PLAINTIFF
                                   NO. 3:17-CV-06779-RS
